        Case 7:20-cv-00108-CS Document 30 Filed 04/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------x
JOSEPH KRUPPENBACHER,

                                            Plaintiff,
                                                                             ORDER
                 – against –
                                                                             No. 20-CV-108 (CS)
ANTHONY J. ANNUCCI, Acting
Commissioner of the New York
State Department of Corrections
and Community Supervision, et al.,

                                             Defendants.
-------------------------------------------------------------------------x

Seibel, J.

        On January 2, 2020, Plaintiff filed this action against Anthony J. Annucci, Acting

Commissioner of the New York State Department of Corrections and Community

Supervision (“DOCCS”), Thomas R. Griffin, former Superintendent of Green Haven

Correctional Facility, Donald Wilkens, former Deputy Superintendent of Security at

Green Haven Correctional Facility, Laura A. Stanaway, Inmate Grievance Program

Supervisor at Green Haven Correctional Facility, Dr. Lester Silver, former Sergeant

Keith J. Sposato, Correction Officer Richard Smith II, and three John Doe Defendants,

all in their individual and official capacities. (Doc. 1.)

        On August 3, 2020, Defendants submitted a pre-motion letter in connection with

their anticipated motion to dismiss. (Doc. 20.) On that same day, the Court set a pre-

motion conference date for September 2, 2020, and ordered Plaintiff to respond to

Defendants’ letter by August 26, 2020. (Doc. 21.) Plaintiff failed to do so. At the

conference I directed Defendants’ counsel to re-send their August 3, 2020 letter to the

plaintiff, and granted Plaintiff leave to amend his complaint in response to the issues
        Case 7:20-cv-00108-CS Document 30 Filed 04/07/21 Page 2 of 2




raised by Defendants in their letter. (Id.) Plaintiff was to submit his Amended

Complaint by October 16, 2020, but he never did so.

        On November 16, 2020, Defendants filed their motion to dismiss, (Doc. 23), and

memorandum of law, (Doc. 24), and served the same on Plaintiff, (Doc. 25.). Plaintiff

failed to respond by his deadline of December 31, 2020. On January 15, 2021,

Defendants’ counsel submitted a letter asking the Court to find their motion fully briefed

(Doc. 26.) That, too, failed to prompt any communication from Plaintiff. It thus appears

that Plaintiff has lost interest in this case.

        Although Plaintiff’s time to oppose the motion has passed, the Court will rule on

the merits of Defendants’ motion, but only if Plaintiff still wishes to pursue the case. It is

hereby ORDERED that, if Plaintiff wishes to pursue the case, he shall submit a letter

saying so, no later than April 27, 2021. Failure to do so will result in the dismissal of the

complaint under Federal Rule of Civil Procedure 41(b) without prejudice for failure to

prosecute. The Clerk of Court is respectfully directed to send a copy of this Order to

Plaintiff.

SO ORDERED.

Dated: April 7, 2021
       White Plains, New York


                                                           CATHY SEIBEL, U.S.D.J.




                                                 2
